DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 02/14/2020.
2.	Claims 1-20 are pending.
3.         Claims 1-20 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 and 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank Overgoor et al (US 20100169000 A1), hereinafter “Overgoor” in view of Sawyer Bateman (20170154347), hereinafter “Bateman”.

Regarding Claim 1, Overgoor discloses a system for transport asset monitoring (Overgoor, Paragraphs 0018-0019, recording objects being transported), the system comprising:
a first sensor configured to sense a first operation progress parameter data for a first transport asset (Overgoor, Paragraphs 0018-0019, objects that are transported are scanned using bar code scanners, RFID technology or other techniques for monitoring and tracking the transported objects);
a processor (Overgoor, Paragraph 0072, processor);
and a non-transitory computer-readable medium storing instructions that are operative when executed by the processor to (Overgoor, Paragraph 0074, a non-volatile memory storing instructions that cause a processor to):
receive the first operation progress parameter data from the first sensor (Overgoor, Paragraphs 0018-0019, during transportation, movement of the transported objects and other aspects of transportation are recorded to the historical delivery data base. Information of scanned objects are also transmitted for storage within the historical delivery data);

However, Overgoor fails to explicitly disclose determine, using an artificial intelligence (AI) solution and based at least on the first operation progress parameter data, a predicted milestone parameter; and report the predicted milestone parameter to a remote node.

 Bateman, from the same or similar field of endeavor, discloses determine, using an artificial intelligence (AI) solution and based at least on the first operation progress parameter data, a predicted milestone parameter (Bateman, Paragraphs 0034-0036, machine learning approaches, including an artificial neural network model in order to predict deliveries, based on information of delivery (e.g., parcel data, real-time delivery data, etc.). Paragraph 0049, determining delivery estimates for a given parcel with a delivery prediction model which is constantly being updated);
and report the predicted milestone parameter to a remote node (Bateman, Paragraph 0051, delivery prediction system receives updated delivery data. Paragraph 0065, system includes a remote computing system (e.g., a server)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Overgoor in view of Bateman in order to further modify the method of forecasting route characteristics when transporting objects from the teachings of Overgoor with the method of determining delivery estimates from the teachings of Bateman.
One of ordinary skill in the art would have been motivated because there would be a more efficient and reliable way for deliveries and shipping by using a delivery prediction system by using any suitable machine learning algorithm (Bateman– Paragraphs 0004, 0036).


Regarding Claim 2, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Bateman further discloses wherein the transport asset comprises a trailer (Bateman, Paragraph 0022, various delivery vehicle types).

Regarding Claim 3, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Overgoor further discloses wherein the first sensor comprises at least one sensor selected from the list consisting of an RFID sensor, a barcode scanner, and a computer vision (CV) sensor (Overgoor, Paragraph 0019, multiple scanners which record the information of the transported object).

Regarding Claim 4, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Overgoor further discloses wherein the first operation progress parameter data comprises identification of items unloaded from the transport asset (Overgoor, Paragraphs 0018-0019, using a bar code scanner to determine when objects are unloaded from a transport).

Regarding Claim 5, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Overgoor further discloses further comprising:
a second sensor configured to sense a second operation progress parameter data for the transport asset, wherein the second operation progress parameter data comprises identification of items remaining on the transport asset (Overgoor, Paragraphs 0018-0019, at each route location unloading, sorting and reloading of transported data is recorded using bar code scanners for tracking the transported objects);
and wherein the instructions are further operative to:
receive the second operation progress parameter data from the second sensor (Overgoor, Paragraphs 0018-0019, during transportation, movement of the transported objects and other aspects of transportation are recorded to the historical delivery data base. Information of scanned objects are also transmitted for storage within the historical delivery data);
and where Bateman further discloses and wherein determining the predicted milestone parameter comprises determining, using the Al solution and based at least on the first operation progress parameter data and the second operation progress parameter data, the predicted milestone parameter (Bateman, Paragraphs 0034-0036, machine learning approaches, including an artificial neural network model in order to predict deliveries, based on information of delivery (e.g., parcel data, real-time delivery data, etc.). Paragraph 0049, determining delivery estimates for a given parcel with a delivery prediction model which is constantly being updated).

Regarding Claim 6, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Bateman further discloses wherein the instructions are further operative to:
receive, from a user interface (UI), confirmation or correction of the predicted milestone parameter (Bateman, Figs 2, 4, Paragraph 0056, transmitting a delivery prediction notification to an active application and/or suitable component (e.g., user device). Paragraph 0061, generate data structures for use in processing system-based delivery prediction system, in an API, and/or other suitable interface for predicting delivery estimates and/or performing other suitable portions of the method).

Regarding Claim 7, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Bateman further discloses further comprising:
a machine learning (ML) component to generate the Al solution using at least historical operation progress parameter data (Bateman, Paragraph 0036, training a delivery prediction machine learning model. Paragraph 0046, meaningful comparisons between historical and current data (e.g., delivery data, parcel data, etc.) can be enabled by consistently applying the same computer-implemented rules to determining the delivery features used in generating the delivery prediction model, and to determining the parcel features used as input into the delivery prediction model).

Regarding Claim 8, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Bateman further discloses further comprising:
a wireless communication module (Bateman, Paragraph 0065, communication by and/or between any components of the system can include wireless communication (e.g., WiFi, Bluetooth, radiofrequency, etc.));
and an automated ground vehicle (AGV) in communication with the processor via the wireless communication module (Bateman, Paragraphs 0038, 0060, type of delivery vehicle includes autonomous vehicles. Paragraph 0065, communication by and/or between any components of the system can include wireless communication (e.g., WiFi, Bluetooth, radiofrequency, etc.) and/or wired communication).

Regarding Claim 9, the combination of Overgoor and Bateman disclose the system of claim 1 above, where Bateman further wherein the instructions are further operative to:
generate, using the Al solution and based at least on the first operation progress parameter data, logistical instructions for a second transport asset (Bateman, Paragraph 0049, determining a series of delivery estimates for a given parcel with a delivery prediction model. Delivering a second parcel associated with a second user by determining the actual delivery time for a first parcel in response to completed delivery of the first parcel; updating a cross-carrier prediction model based on the actual delivery time, and determining a second delivery estimate for the second parcel (e.g., where the first deliver estimate was determined prior to the completed delivery of the first parcel) based on the updated cross-carrier delivery prediction mode).


Regarding Claim 10, Overgoor discloses a method of transport asset monitoring (Overgoor, Paragraphs 0018-0019, recording objects being transported), the method comprising:
receiving a first operation progress parameter data for a first transport asset from a first sensor (Overgoor, Paragraphs 0018-0019, objects that are transported are scanned using bar code scanners, RFID technology or other techniques for monitoring and tracking the transported objects),
wherein receiving the first operation progress parameter data from the first sensor data comprises receiving the first operation progress parameter data from at least one sensor selected from the list consisting of:
an RFID sensor, a barcode scanner, and a computer vision (CV) sensor (Overgoor, Paragraph 0019, multiple scanners which record the information of the transported object).

However, Overgoor fails to explicitly disclose determining, using an artificial intelligence (AI) solution and based at least on the first operation progress parameter data, a predicted milestone parameter; and reporting the predicted milestone parameter to a remote node.

 Bateman, from the same or similar field of endeavor, discloses determining, using an artificial intelligence (AI) solution and based at least on the first operation progress parameter data, a predicted milestone parameter (Bateman, Paragraphs 0034-0036, machine learning approaches, including an artificial neural network model in order to predict deliveries, based on information of delivery (e.g., parcel data, real-time delivery data, etc.). Paragraph 0049, determining delivery estimates for a given parcel with a delivery prediction model which is constantly being updated);
and reporting the predicted milestone parameter to a remote node (Bateman, Paragraph 0051, delivery prediction system receives updated delivery data. Paragraph 0065, system includes a remote computing system (e.g., a server)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Overgoor in view of Bateman in order to further modify the method of forecasting route characteristics when transporting objects from the teachings of Overgoor with the method of determining delivery estimates from the teachings of Bateman.
One of ordinary skill in the art would have been motivated because there would be a more efficient and reliable way for deliveries and shipping by using a delivery prediction system by using any suitable machine learning algorithm (Bateman– Paragraphs 0004, 0036).

Regarding Claim 11, the combination of Overgoor and Bateman disclose the method of claim 10 above, where Bateman further discloses wherein receiving the first operation progress parameter data for the first transport asset comprises receiving the first operation progress parameter data for a trailer (Bateman, Paragraph 0022, delivery data for various delivery vehicle types).

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 9 above. Therefore it is rejected under the same rationale.


Regarding Claim 18, Overgoor discloses one or more computer storage devices having computer-executable instructions stored thereon for transport asset monitoring (Overgoor, Paragraphs 0018-0019, recording objects being transported), which, on execution by a computer, cause the computer to perform operations comprising:
receiving a first operation progress parameter data for a first transport asset from a first sensor (Overgoor, Paragraphs 0018-0019, objects that are transported are scanned using bar code scanners, RFID technology or other techniques for monitoring and tracking the transported objects),
wherein the first operation progress parameter data comprises identification of items unloaded from the transport asset (Overgoor, Paragraphs 0018-0019, using a bar code scanner to determine when objects are unloaded from a transport),
and wherein receiving the first operation progress parameter data from the first sensor data comprises receiving the first operation progress parameter data from at least one sensor selected from the list consisting of an RFID sensor, a barcode scanner, and a computer vision (CV) sensor (Overgoor, Paragraph 0019, multiple scanners which record the information of the transported object);

However, Overgoor fails to explicitly disclose wherein receiving the first operation progress parameter data for the first transport asset comprises receiving the first operation progress parameter data for a trailer, determining, using an artificial intelligence (AI) solution and based at least on the first operation progress parameter data, a predicted milestone parameter; receiving, from a user interface (UI), confirmation or correction of the predicted milestone parameter; reporting the predicted milestone parameter to a remote node; generating, with a machine learning (ML) component, the Al solution using at least historical operation progress parameter data; and generating, using the Al solution and based at least on the first operation progress parameter data, logistical instructions for a second transport asset.

 Bateman, from the same or similar field of endeavor, discloses wherein receiving the first operation progress parameter data for the first transport asset comprises receiving the first operation progress parameter data for a trailer (Bateman, Paragraph 0022, delivery data for various delivery vehicle types),
determining, using an artificial intelligence (AI) solution and based at least on the first operation progress parameter data, a predicted milestone parameter (Bateman, Paragraphs 0034-0036, machine learning approaches, including an artificial neural network model in order to predict deliveries, based on information of delivery (e.g., parcel data, real-time delivery data, etc.). Paragraph 0049, determining delivery estimates for a given parcel with a delivery prediction model which is constantly being updated);
receiving, from a user interface (UI), confirmation or correction of the predicted milestone parameter (Bateman, Figs 2, 4, Paragraph 0056, transmitting a delivery prediction notification to an active application and/or suitable component (e.g., user device). Paragraph 0061, generate data structures for use in processing system-based delivery prediction system, in an API, and/or other suitable interface for predicting delivery estimates and/or performing other suitable portions of the method);
reporting the predicted milestone parameter to a remote node (Bateman, Paragraph 0051, delivery prediction system receives updated delivery data. Paragraph 0065, system includes a remote computing system (e.g., a server));
generating, with a machine learning (ML) component, the Al solution using at least historical operation progress parameter data (Bateman, Paragraph 0036, training a delivery prediction machine learning model. Paragraph 0046, meaningful comparisons between historical and current data (e.g., delivery data, parcel data, etc.) can be enabled by consistently applying the same computer-implemented rules to determining the delivery features used in generating the delivery prediction model, and to determining the parcel features used as input into the delivery prediction model);
and generating, using the Al solution and based at least on the first operation progress parameter data, logistical instructions for a second transport asset (Bateman, Paragraph 0049, determining a series of delivery estimates for a given parcel with a delivery prediction model. Delivering a second parcel associated with a second user by determining the actual delivery time for a first parcel in response to completed delivery of the first parcel; updating a cross-carrier prediction model based on the actual delivery time, and determining a second delivery estimate for the second parcel (e.g., where the first deliver estimate was determined prior to the completed delivery of the first parcel) based on the updated cross-carrier delivery prediction mode).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Overgoor in view of Bateman in order to further modify the method of forecasting route characteristics when transporting objects from the teachings of Overgoor with the method of determining delivery estimates from the teachings of Bateman.
One of ordinary skill in the art would have been motivated because there would be a more efficient and reliable way for deliveries and shipping by using a delivery prediction system by using any suitable machine learning algorithm (Bateman– Paragraphs 0004, 0036).

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claims 5 and 13 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, the combination of Overgoor and Bateman disclose the one or more computer storage devices of claim 18 above, where Overgoor further discloses wherein the predicted milestone parameter comprises an expected completion time of unloading the trailer (Overgoor, Paragraphs 0028-0029, determining a prediction time of the route event of unloading a transport).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of predicting delivery completion using artificial intelligence and machine learning.
Some of the prior art include: US 10163070 B1, US 20190066041 A1, and US 20190258978 A1.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446